Citation Nr: 0803978	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  98-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1954 through 
February 1955.  He has been designated incompetent since 1962 
and in March 1997 filed this claim to establish competency.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

Competent medical evidence has established that due to his 
schizophrenia, the veteran lacks the mental capacity to 
manage his own affairs.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds. 
38 U.S.C.A. § 501(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.353(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a). There is a 
presumption in favor of competency. 38 C.F.R. § 3.353(d). 
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency. Medical opinion is required for the rating agency 
to make a determination of incompetency. Unless the medical 
evidence is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.
38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits. In so finding, the Board acknowledges the 
presumption in favor of competency. 38 C.F.R. § 3.353(d). 
Here, however, the overwhelming evidence supports a finding 
of incompetency. 

The RO afforded the veteran a VA mental disorders examination 
in April 1997, shortly following his claim to establish 
competency.  At that time, the veteran was reported to be 
without auditory hallucinations or paranoid episodes "in 
years."  He did not know the amount of his monthly benefits 
at the time of the interview, but did report holding one 
local account for which he paid on his own out of his weekly 
stipend from his guardian.  According to the examination 
report, the guardian reported that the veteran's home was 
"infested" with animal hair and feces, and that the veteran 
was "at risk for poor management and upkeep" of his home.  
The examiner reported fair insight and adequate judgment at 
that time.  The examiner opined that the veteran, at that 
time, appeared to be competent to manage his own affairs, 
although "his current presentation must be considered in 
light of his history of noncompliance and poorly controlled 
schizophrenia."

A February 2001 field examination, however, demonstrates a 
markedly different scenario.  He knew the amount of his 
weekly support allowance, but was poorly managing it, as the 
guardian was required to purchase personal hygiene articles 
for the veteran's wife.  The field reporter suggested that 
"it continues to be all that a full time guardian can do to 
keep this veteran housed and fed.  Neither this veteran nor 
his wife have very much common sense about finances at all."

At the time of the veteran's November 2002 VA examination, 
the veteran was reported as having adequate communication, 
but with circumstantial thought process and looseness of 
association.  Some difficulty in short-term memory was noted.  
The examiner assessed his insight into the control of his 
illness as questionable.  The veteran was unable to tell the 
examiner the types of bills he owed monthly, and he reported 
that he wanted his wife to handle the funds.  The examiner 
suggested that "the veteran lacks capacity to manage his 
funds in his best interest," but suggested that the veteran 
be afforded formal neuropsychological testing to evaluate his 
cognitive abilities as they pertain to his capacity to manage 
his own financial affairs.  

The record contains voluminous VA treatment records, both 
outpatient and inpatient between 2001 and 2005.  There was no 
evidence of neuropsychological testing in the records, but 
clear evidence of increasing inappropriate behavior and a 
worsening of the veteran's condition.  A June 2005 report 
indicates the veteran's "inappropriate sexual behavior is 
almost intolerable" and that there were increasing periods 
of confusion and delusions.  This was following his removal 
from a nursing home for inappropriate behavior.  See May 2005 
VA treatment records.  

The Board remanded this matter in March 2005, in part so that 
the previously recommended neuropsychological testing could 
take place.  A February 2006 VA examination report again 
revealed the severity of the veteran's mental disorder.  The 
Board notes that the VA examiner had also observed the 
veteran during his inpatient stays at the VA hospital in 
2005.  His primary problems at that time were described as 
paranoid and grandiose delusions, as well as sexual 
preoccupation.  He reported that he was saving his money for 
weekly visits from prostitutes.  He complained that the 
resources provided by his guardian were inadequate for this 
purpose.  Insight and judgment were deemed poor.  The 
examiner clearly stated that the impairments from his 
paranoid schizophrenia result in "extremely poor judgment, 
impulsivity and inability to adequately assess reality" and 
that he is incompetent to manage his own funds.  The Board 
notes that the neuropsychological testing required by the 
March 2005 Board remand did not take place; but that an 
August 2007 note from a VA clinical psychologist shows that 
such testing is not necessary due to the serious nature of 
the veteran's mental illness.  As such, the Board does not 
find the absence of neuropsychological testing to be a 
violation of Stegall v. West, 11 Vet. App. 268 (1998) (if any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken).  

A July 2007 VA examination is consistent in the opinion that 
the veteran is unable to manage his own affairs.  The 
examiner noted that the veteran was again removed from a 
nursing home for inappropriate behavior and was at that time 
undergoing psychiatric hospitalization. The veteran reported 
"wanting to go to or own Italy" and that with his money he 
would "pay rent, buy art supplies, provide for his food and 
clothing, and travel."  When asked, the veteran did not know 
the day of the week or date.  The examiner assessed this as 
mildly impaired cognitive mental status and at least mildly 
reduced intellectual functioning...with impairments in...written 
mathematics (borderline), information processing speed 
(moderate), and delayed memory (variable, generally mild)."  
The examiner opined that he lacks insight into his care needs 
and his illness, which impairs his thinking.  "The patient's 
Schizoaffective Disorder and Cognitive Disorder NOS are such 
that he CANNOT be considered competent to handle funds for VA 
purposes."  (emphasis in original).

While without neuropsychological testing, these examiners had 
opinions that were offered following a complete mental 
examination of the veteran and an accompanying review of the 
veteran's medical records. They are therefore found to be 
probative. Moreover, the specific rationale for these 
determinations is supported by the evidence of record, 
including inpatient and outpatient treatment reports as well 
as hearing testimony.  See VA treatment records and February 
2002 Board hearing transcript. Additionally, it is noted that 
no contrary opinion is associated with the claims file. While 
a 1997 report suggested that the veteran may be competent 
with guidance, all evidence following that report clearly 
shows, is convincing, and leaves no doubt that the veteran is 
incompetent to manage his own affairs.  For all of the 
foregoing reasons, the incompetency finding should stand. 

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim to establish competency.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran and his guardian a letter in March 2007 
informing him of the evidence necessary to establish 
competency.  The veteran was previously notified of what 
evidence he was expected to provide, what VA would obtain on 
his behalf, and that he was responsible for seeing to it that 
VA received all evidence supporting his claim.  See October 
2002 letter to the veteran.  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  He has been afforded several VA examinations 
throughout the course of this appeal, and the reports are in 
the claims folder.  His February 2002 Board hearing 
transcript is also associated with the record.  The veteran 
and his guardian were informed that more information was 
needed to collect private medical records, but no response 
was received to VA letters, the most recent of which was in 
August 2007.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  




	(CONTINUED ON NEXT PAGE)





ORDER

The veteran is not competent to handle disbursement of funds, 
and the claim is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


